ON PETITION FOR REHEARING
A petition for rehearing has been filed herein. Attention is called to the fact that the last loans were made in 1922 instead of 1923, and that the sale of the lambs took place in the former year. These errors in our opinion were clerical merely and do not affect the result. Nor is that changed by reason of the fact that not as many judges as stated in our opinion saw Mrs. Krueger on the witness stand. The simple and fundamental fact remains that counsel for appellant want us to pass on the credibility of the witnesses, including Mrs. Krueger, and hold that the trial court had no right to believe them. That is the substance of this case. Counsel, however, well know that this court has ordinarily, and with few exceptions, steadily refused to do so, for reasons stated over and over again. We have the testimony in this case fully in mind. Counsel is correct in claiming that many circumstances herein indicate that the mortgages in controversy were fraudulent. And we should have had no hesitancy in upholding *Page 103 
the trial court, if counsel had been able to persuade it to so hold them. But they were unable to do so, and now the only question remains as to whether we have a right to say that the trial court should not have believed the witnesses for respondent. The case, we admit, is a close one. But the circumstances herein are not, we think, so necessarily compelling as to require us to refuse to apply a rule which we have so steadily followed in cases which involve the credibility of witnesses. A rehearing must, accordingly, be denied.